DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 7/15/22, with respect to 102 rejections have been fully considered and are partially persuasive.  The rejection of claims 28 and 30 as being taught by the prior art references has been withdrawn because of the amendment to the claims to require the nucleoside derivative to be part of an oligonucleotide.  The rejection based on Townsend (WO 2017024310) is withdrawn because while Townsend teaches a halogen at the 2’ position, Townsend does not teach or make obvious a fluorine at the 2’ position.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The ‘wherein’ clause in claims 15, 16, 35 and 36 does not limit the claims to a particular structure.  See MPEP 2111.04.

Claims 12, 13, 15, 16 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emory University (WO 2016/106050).
Applicant cannot rely upon the certified copy of the foreign priority application to
overcome this rejection because a translation of said application has not been made of
record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The pre-amble in claims 15 and 16 does not have patentable weight over
the teaching in the prior art because all that is required is the nucleoside derived in formula 2.
 ‘050 teaches a nucleoside derivative that would read on the nucleoside derivative by formula 2 in instant claim 12, wherein the X is a fluorine: R2 and R3 are hydrogen or a phosphate group; R3 is NH2 and B is a substituted purine 9-yl group or a substituted 2-oxo-pyrimidin-byl group.  See pages 29-38.  The term ‘substituted purine 9-yl group’ or ‘substituted 2-oxo-pyrimidin-l-yl group in claim 12 for B in formula 2 is very broad and embraces any type of purine or pyrimidine,  see formula 2 on pages 2, 8, 18, 22, 25, 29, 33, and 125-147 of ‘050.  


Claims 12, 13, 15, 16 and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emory University (WO 2016/106050). To avoid a lengthy office action see the above rejection for the same reasons the claims are also rejected under 102(a)(2) by ‘050.

Claims 12, 13, 15, 16, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emory University (WO 2015/038596).
‘596 teaches a nucleoside derivative that would read on the nucleoside derivative
of formula 2 in instant claim 12, wherein the X is fluorine; R2 and R3 are hydrogen or a phosphate group; R3 is NH2 and B is a substituted purine 9-yi group or a substituted 2- oxo-pyrimidin-l-yl group. See pages 14-18, 24-25, 32, 37, 51, 71 and 79.
The pre-amble in claims 15 and 16 do not have patentable weight over
the teaching in the prior art because all that is required is the nucleoside derived in formula 2.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.  NOTE: the arguments are for all three Emory references.  Applicant argues that Townsend does not teach the claimed invention but to expedite prosecution of the instant application, the Office will assume the applicant meant Emory.
Applicant argues that none of the references teach the claimed nucleoside 2’-fluoro derivatives, let alone 4’-aminoethyl-2’-fluoronucleosides. The cited documents do not discuss or otherwise suggest the advantageous properties of the claimed nucleoside derivatives with regard to increase ribonuclease resistance, increase cell permeability, and/or increased thermal stability for duplexes between DNA/DNA, DNA/RNA and RNA/RNA.
The arguments are not found persuasive because the prior art teaches the nucleoside derivative linked to a nucleobase having a fluorine atom at the 2’ position.  Even though the prior art reference lists millions of compounds, the claimed compound is in the list of compounds taught in the Emory University references.  “However, when a species is clearly named, the species claims is anticipated no matter how many other species are additionally named.”  See MPEP 2131.02.II.
In response to applicant’s argument that the prior art does not the nucleoside could be useful as a nucleoside derivative and even more specifically a nucleoside derivative for conferring thermal stability of duplexes, imparting cell membrane permeability, imparting ribonuclease resistance and/or conferring thermal stability of oligonucleotide duplexes comprising the derivative, the argument is not found persuasive because the intended usage of the claimed product does not have patentable weight over a product taught in the prior art that has the same structural limitations. “The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).  See MPEP 2131.02.  The claimed invention is directed to a nucleoside derivative and not a method of using the produce or an oligonucleotide comprising the product.

Claims 12, 13, 15, 16, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allios BioPharma, Inc. (US 20150105341).
‘341 teaches a nucleoside derivative that would read on the claimed nucleoside derivative in instant claim 12, wherein the X is fluorine, R2 and R3 are hydrogen or a phosphate group or -P(=O)R5R6; R3 is an azide group and B is a substituted purine 9-yl group or a substituted 2-oxo-pyrimidin-l-yl group.  See formula I on pages 19-20 (formula AA), 352 and 3789-381 and Figure 9.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.  Applicant argues that Townsend does not teach the claimed invention but to expedite prosecution of the instant application, the Office will assume the applicant meant Beigelman.
Applicant argues that the chemical formulas (e.g., AA) are extremely broad with dozens of radical definitions and a wide variety of substituents.  None of these formulas embrace a ribonucleotide having the claimed structure, including a ribonucleotide linked to a nucleobase (B) having a fluorine at atom at the 2’ position as claimed.
The argument is not found persuasive because a chemical structure of the prior art discloses two compounds in Beigelman that would read on the claimed product.  See page 13 of the office action mailed on 4/20/22.
The argument directed to the usefulness of the claimed product is not found persuasive because the claimed invention is directed to a nucleoside derivative and not an oligonucleotide or method of using the derivative.  The asserted unexpected properties of an oligonucleotide comprising the derivative are not found persuasive because the rejection is under 102 and the properties do not provide additional structural limitations that are required to be taught by the derivative taught in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635